Citation Nr: 1724180	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  14-31 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1957 to February 1966.  The Veteran also served in the Arizona Air National Guard from March 1974 to April 1988, which included a period of active duty from March 1983 to August 1986.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, AZ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the issue of service connection for tinnitus, service connection is being granted herein.  As such, any deficiencies with regard to Veteran's Claims Assistance Act of 2000 (VCAA) as to this issue are harmless and nonprejudicial.  

Legal Criteria and Analysis

Veterans are entitled to compensation from the VA, if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as an organic diseases of the nervous system, like tinnitus, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran has appealed the denial of service connection for tinnitus.  After review of the record, the Board finds in favor of the Veteran's claim. 

Service treatment records reveal normal ears at enlistment in 1957 and at separation in 1966.  Service treatment records from September 1985 and March 1985, when the Veteran was on active duty, note hearing loss.  In addition, service treatment records from February 1984 show that the Veteran was treated for bleeding from his right ear due to pressure tests of aircraft. 

The Veteran has stated that he started getting ringing in his ears while in the Air Force on active duty and it has been consistent since that time.  He believes his tinnitus was caused by service to include his duties in aircraft maintenance and exposure to loud noise from aircraft.

The Veteran's DD-214s show various specialties including, a mechanical accessories and equipment repairman, and an aircraft environment systems technician.  The Board concedes noise exposure in service as his work required him to be around heavy equipment productive of loud noise.

The Veteran was afforded a VA examination in August 2010 at which time reported that his bilateral tinnitus started while serving in the military.  He reported noise exposure to aircraft, jet engine noise, as well as tool and equipment noise without hearing protection.  It was noted that post-service, the Veteran worked as an auto mechanic and quality assurance for an aircraft manufacturer, wearing hearing protection when around the engine, equipment, and tool noise.  The examiner noted that the tinnitus was associated with the Veteran's bilateral hearing loss.  She also opined that based on the Veteran's reported history of significant noise exposure both during and after service, it is not possible to determine the etiology of the tinnitus without resorting to mere speculation.

The Veteran has submitted statements that his post-service employment as an auto mechanic did not involve exposure to loud noise.  He also disputes the examiner's recording that he worked for an aircraft manufacturer.  Instead, he states that he worked for the Department of Defense, Defense Logistic Agency as a Quality Assurance Specialist at a helicopter assembly facility.  He further states that most of the work for this position involved checking that documents, parts installation and in process inspections by the manufacturer met contract requirements.  He denies exposure to loud noise in this line of work.  

Based on the evidence presented, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  In this regard, the Board notes that the Veteran has related that he was exposed to noise in service from his activities as a mechanical accessories and equipment repairman, and an aircraft environment systems technician.  He reported he has experienced tinnitus in and since service.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report noise exposure and ringing in the ears.  Moreover, as noted above, the Veteran's DD-214s show that his military specialties were a mechanical accessories and equipment repairman, and an aircraft environment systems technician.  

The Board is aware that the August 2010 VA examiner opined that based on the Veteran's history of in-service and post service noise exposure, it is not possible to determine the etiology of the tinnitus without resorting to mere speculation, and she stated that tinnitus was related to his hearing loss.  The opinion above is weighed against the Veteran's assertions; lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Here, we find that the Veteran's assertions about his noise exposure and tinnitus to be credible. 

As such, the Board finds that the evidence sufficiently shows the existence of a present disability, an in-service incurrence, and a relationship between the present disability and service.  Accordingly, when resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  The Board finds that additional information is necessary before it can adjudicate this claim, and will remand for a supplemental medical opinion.

First, the Board notes that in the August 2010 examination, the VA examiner failed to consider the Veteran's active duty treatment records from March 1983 to August 1986.  The examiner reported that the claim file was reviewed, as well as the Veteran's medical records.  However, the report only mentions treatment records from June 1957, June 1959, August 1964, and February 1966.  The examiner does not address treatment records from the Veteran's service in the Arizona Air National Guard from March 1974 to February 1987, including a period of active duty from March 1983 to August 1986.

These records include hearing tests, as well as notations which note "significant" threshold shifts.  For example, the record contains a treatment record showing audiometric data from March 1985, May 1985, and September 1985, and notes that each test shows a significant shift in the Veteran's hearing from February 1974.  In addition, other issues which might impact the Veteran's aural health are reflected in a February 1984 treatment record, which states that the Veteran was treated for bleeding from the right ear due to pressure tests of aircraft.

Finally, the Veteran reports that the examiner's description of his post-service employment is inaccurate.  Instead he reports that he worked for the Department of Defense, Defense Logistic Agency as a Quality Assurance Specialist at a helicopter assembly facility, and that most of the work for this position involved checking that documents, parts installation and in process inspections by the manufacturer met contract requirements.  He denies exposure to loud noise in this line of work.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Obtain a supplemental opinion as to whether it is as likely as not that the Veteran has a hearing loss disability causally related to, or aggravated by, active service.  The examiner should consider the pertinent evidence of record, to include: a) all of the Veteran's service treatment records, including records from his active service from March 1983 to August 1986, which show hearing loss; b) the Veteran's February 1984 treatment record, which states that the Veteran was treated for bleeding from the right ear due to pressure tests of aircraft; c) the Veteran's statements about his exposure to noise while in service, as well as his statements denying exposure post-service, including the Veteran's provided resume received by the VA in November 2014; and d) the articles submitted by the Veteran (See VBMS 11/14/2014 Correspondence).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


